Citation Nr: 1039423	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  02-20 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for the Veteran's low back syndrome with chronic low back 
pain and degenerative disc disease for the period prior to July 
25, 2006.

2.  Entitlement to a disability evaluation in excess of 40 
percent for the Veteran's low back syndrome with chronic low back 
pain and degenerative disc disease for the period on and after 
July 25, 2006.

3.  Entitlement to a disability evaluation in excess of 10 
percent for the Veteran's left knee chondromalacia with 
degenerative changes for the period prior to July 25, 2006.

4.  Entitlement to a disability evaluation in excess of 20 
percent for the Veteran's left knee chondromalacia with 
degenerative changes for the period on and after July 25, 2006.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from December 1980 to December 
1984 and from January 1991 to June 1992.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a January 2001 rating decision of the Milwaukee, 
Wisconsin, VA Regional Office (RO).  

This case has previously come before the Board.  Most recently, 
in May 2009, the matters were remanded for additional 
development.  The case has been returned to the Board for further 
appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The July 2006 VA examination report notes that a report of 
magnetic resonance imaging (MRI) of the left knee was pending and 
the examiner stated that an addendum would be prepared once the 
MRI report was available.  Neither the MRI report nor an addendum 
to the July 2006 VA examination report in that regard has been 
associated with the claims file.  

In addition, while the mere passage of time does not require 
remand where an otherwise adequate examination has been 
accomplished, in light of the time since VA examinations were 
conducted and that fact that the most recent treatment records in 
the file are dated in March 2005, the Veteran should be afforded 
a VA examination to determine the degree of impairment due to the 
service-connected disabilities on appeal.  

Further, the Board notes that in November 2004, the Veteran 
withdrew the issue in regard to a total disability rating based 
on individual unemployability (TDIU).  In Rice v. Shinseki, 22 
Vet. App. 447, 454 (2009), the United States Court of Appeals for 
Veterans Claims held that when entitlement to a TDIU is raised 
during the adjudicatory process of an underlying disability or 
during the administrative appeal of the initial rating assigned 
for that disability, it is part of the claim for benefits for the 
underlying disability.  The Board notes that an August 2006 
rating decision shows that in addition to low back syndrome with 
chronic low back pain and degenerative disc disease and left knee 
chondromalacia with degenerative changes, service connection has 
been established for right knee postoperative chondromalacia, 
rated as 40 percent disabling; residuals of a fracture of the 
left radial head of the nondominant extremity, rated as 10 
percent disabling; hypertension, rated as 10 percent disabling; 
and status post repair of an umbilical hernia with a scar, rated 
as 0 percent disabling.  Accordingly, the issue of entitlement to 
TDIU is not before the Board.

In addition, the Board notes that disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The 
percentage ratings contained in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2009).  Separate diagnostic codes identify the various 
disabilities.  

The Board further notes that during the pendency of the Veteran's 
appeal, VA promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 
5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345 
(Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA 
promulgated new regulations for the evaluation of the remaining 
disabilities of the spine, effective September 26, 2003.  See 68 
Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  
The amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as other 
symptoms.  The criteria in effect prior to September 23, 2002, 
those that became effective on that date and on September 26, 
2003, are all for consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should associate with the 
claims file the July 2006 MRI report and any 
VA examination report addendum in that 
regard, if available.  If unavailable, such 
should be documented in the claims file.  Any 
records obtained should be associated with 
the claims file.  

2.  Copies of updated treatment records, VA 
and non-VA, should be obtained and associated 
with the claims folder, covering the period 
from March 2005 to the present.

3.  After completion of the above, to the 
extent possible, the RO/AMC should schedule 
the Veteran for a VA orthopedic examination.  
The claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary tests 
should be accomplished.  The RO/AMC should 
request that the examiner provide an opinion 
in regard to the degree of impairment due to 
the 


service-connected low back syndrome with 
chronic low back pain and degenerative disc 
disease, and the degree of impairment due to 
service-connected left knee chondromalacia 
with degenerative changes.  If any neurologic 
impairment is identified, the degree of 
impairment should be reported in terms of 
mild, moderate, or severe.  

In addition, if any increase in the degree of 
impairment in the service-connected 
disabilities on appeal is identified during 
the relevant period, the date of any increase 
should be reported, to the extent possible.  

4.  In light of the above, the claims should 
be readjudicated.  The RO/AMC should review 
all development for compliance with this 
remand and review all opinions obtained for 
adequacy.  Any necessary action or further 
development identified should be accomplished 
prior to returning the claims file to the 
Board.  If the benefits sought on appeal 
remain denied, a supplemental statement of 
the case should be issued and the Veteran 
afforded a reasonable opportunity in which to 
respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 

						(CONTINUED ON NEXT PAGE)


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


